Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, and 7-19 are currently pending in the present application.
Claim 1 is currently amended; claims 2-3 are original; claims 4, 6, 17, and 20 have been cancelled by the applicant; claim 5 has been previously presented; and claims 7-16 and 18-19 are withdrawn.
Response to Amendment
The amendment dated 15 February 2021 has been entered into the record.
Election/Restrictions
Claims 1 and 7 are allowable. The restriction requirement among species as set forth in the Office action mailed on 09 September 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 09 September 2020 is withdrawn.  Claims 7-16 and 18-19 are longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re: claim 8, the meaning of the limitation “substrate” is unclear. It is not clear if the limitation refers to the light source substrate recited in claim 7 or whether some other substrate is being referred to. For the purpose of examining the present application, the limitation has been construed as referring to a substrate other than the light source substrate recited in claim 7.
Re: claim 11, the meaning of the limitation “a control unit for controlling a liquid crystal tilt angle of the controllable liquid crystal lens based on the light exit direction” is unclear. The term “based on” does not clearly define the metes and bounds of the limitation because the claim does not recite what element(s) other than the determined light exit direction influence or create the liquid crystal tilt angle. 

Re: claims 12-14, because they depend upon claim 11, they are likewise rejected.
Re: claim 12, the meaning of the limitation “the control unit adjusts the electric field in one or more subregions in each region of the controllable liquid crystal lens based on the determined light exit direction” is unclear. The term “based on” does not clearly define the metes and bounds of the limitation because the claim does not recite what element(s) other than the light exit direction influence or create the electric field.
In addition, the limitation “the electric field” lacks sufficient antecedent basis.
Re: claim 13, the meaning of the limitation “the determining unit determines the light exit direction of the light control panel based on the current location information” is unclear. The term “based on” does not clearly define the metes and bounds of the limitation because the claim does not recite what element(s) other than the current location information influence or create the light exit direction of the light control panel.
In addition, the limitation “the current location information” lacks sufficient antecedent basis.
Re: claim 14, the meaning of the limitation “the determining unit determines the light exit direction of the light control panel based on the light intensity information” is unclear. The term “based on” does not clearly define the metes and bounds of the limitation because the claim does not recite what element(s) other than the light intensity information influence or create the light exit direction.
Allowable Subject Matter
Claims 1-3, 5, 7-10, 15-16 and 18-19 are allowable.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819.  The examiner can normally be reached on M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871